Citation Nr: 0943891	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-35 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of a left total knee replacement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1967 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran withdrew his request for hearing 
before the Board and requested a hearing before a Decision 
Review Officer, which was held in August 2008.  A transcript 
of the hearing is in the Veteran's file. 

The record raises the claim for increase for the surgical 
scars, which is referred to the RO for further development.


FINDINGS OF FACT

1. The residuals of a left total knee replacement are 
manifested by flexion in the range of 80 to 130 degrees and 
stable ligaments without severe painful motion or weakness, 
ankylosis, or impairment of the tibia and fibula. 

2. There is additional functional loss due to pain analogous 
to limitation of extension to 10 degrees. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for 
residuals of a left total knee replacement under Diagnostic 
Code 5055 have not been met.  38 U.S.C.A. §§ 1155 and 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5055.  (2009).


2. The criteria for an intermediate rate between 30 percent 
and 60 percent for residuals a left total knee replacement, 
that is, an additional 10 percent rating by analogy to 
Diagnostic Code 5261, have been met.  38 U.S.C.A. §§ 1155 and 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5261.  (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 



In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in June 2006 and in January 2009.  The notice included 
the type of evidence needed to substantiate the claim for 
increase, namely, evidence that the disability has increased 
and the effect that worsening has on employment. 

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment). 



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in March 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
private medical records.  The Veteran was afforded VA 
examinations in June 2005, in April 2007, and in October 
2009. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

The service treatment records show that in 1986 the Veteran 
had a left knee ligament advancement and a partial 
meniscectomy.  In August 1988, the Veteran had repair of 
another ligament and of the lateral and medial menisci. 

Service connection for a left knee disability has been in 
effect since March 1989.



In March 2004, the Veteran underwent a left total knee 
replacement.  Following the knee replacement, in a rating 
decision in July 2004, the RO assigned a schedular 100 
percent rating for one year under Diagnostic Code 5055.  At 
the termination of the 100 percent rating for one year, the 
RO assigned a 30 percent rating, effective May 1, 2005.  

The current claim arises in June 2005 when the RO scheduled 
the Veteran for a VA examination to evaluate his left knee 
disability. 

Private medical records show that on evaluation in May 2005 
the Veteran complained of occasional left knee swelling and 
pain.  Range of motion was from 0 to 125 degrees.  There was 
no evidence of ligamentous instability or swelling.  X-rays 
showed that the knee replacement was stable.  The physician 
found no evidence of loosening or mechanical problems with 
the knee replacement.  The physician associated the Veteran's 
knee discomfort to soft tissue irritation. 

On VA examination in June 2005, the Veteran stated that 
following the knee replacement he was in rehabilitation when 
he developed recurrent swelling and popping, which he still 
had.  It was noted that the Veteran had no instability and he 
did not fall.  He is able to drive and attend to his 
activities of daily living.  He did not complain of increased 
limitation with flare-ups or repetitive motion.  It was noted 
that the Veteran worked maintaining civic swimming pools.

The VA examiner reported that the Veteran walked with a 
slight limp.  The left knee is approximately 25 percent 
larger than the right knee.  Flexion was to 80 degrees 
without pain.  There is no instability of the knee, but there 
was popping when the Veteran flexed his knee.  There was no 
active weakness, fatigue, or incoordination.  There was some 
effusion.  X-rays showed the left knee replacement was in 
place without evidence of loosening of the components, acute 
fracture, or dislocation.

In September 2006, the Veteran's work supervisor reported 
that from February to September 2006 the Veteran had 56 hours 
of unscheduled leave and 8 hours of scheduled leave for his 
left knee disability. 

On VA examination in April 2007, the Veteran complained that 
since his knee replacement he has had daily swelling, 
occasional patellar locking, and persistent knee pain, which 
was aggravated by standing, walking, kneeling, or squatting, 
and relieved by rest.  The Veteran stated that he could stand 
for about 30 minutes before he had to sit down and walk for 
about 5 minutes before he had to rest.  It was noted that the 
Veteran was still employed maintaining civic swimming pools.  

The VA examiner reported that the Veteran walked briskly with 
a slight antalgic gait favoring the left leg.  There was a 2 
mm. lateral and collateral ligament laxity.  There was no 
tenderness.  The medial collateral ligament was stable and 
intact.  There was a positive patellar compression test with 
pain.  The VA examiner elicited tenderness to palpation.  
Flexion was to 110 degrees and extension was to zero degrees.  
The Veteran complained of pain on flexion.  Otherwise there 
was no apparent weakness, fatigability, loss of motion, or 
coordination following repetitive range of motion testing.

Private medical record show that in April 2007 there was no 
evidence of loosening of the knee replacement.  Flexion was 
to 115 degrees and extension was full.  The ligaments were 
stable.  There was tenderness.  There was no evidence of 
crepitation, synovial inflammation, or effusion.  As for the 
Veteran's complaint of knee pain, the physician explained to 
the Veteran that he was in small category of patients who 
have a painful knee replacement although the implant was 
successful and stable.  When the Veteran was seen in October 
2007, the physician stated that the Veteran's symptoms are 
essentially static with intermittent knee pain.  Flexion was 
to 130 degrees and extension was full.  The ligaments were 
stable.  The physician advised the Veteran that the knee pain 
was most likely soft tissue in nature rather than an 
intrinsic problem with the stability of the left knee 
athroplasty.  



In August 2008, the Veteran testified that he has constant 
knee and pain when the knee is extended. 

On VA examination in October 2008, the Veteran complained of 
chronic left knee pain, which was essentially the same 
complaint he had in April 2007.  The VA examiner noted that 
the Veteran had been in a pain management clinic and pain 
medication had helped.  The Veteran indicated that he could 
only walk about 30 to 40 feet and stand for only 10 minutes 
because of pain.  The Veteran complained of swelling.  On 
weight bearing, he described sharp pain around the patella.  
He also described stiffness in the knee especially in the 
morning and flare-ups of pain. 

The Veteran stated that he worked in pool maintenance, which 
required squatting and caused considerable pain on the job.  
He estimated that he missed 15 to 17 days of work due to 
flare-ups in the last year.  With a flare-up, the Veteran 
stated he had effusion and used ice or heat in addition to 
his medication for treatment.  The VA examiner stated the 
Veteran was independent in activities of daily living, but he 
did have increased limitation with repetitive use.

On physical evaluation, the Veteran was not using a brace, 
but he did limp favoring the left lower extremity.  There was 
tenderness.  There is no effusion.  Range of motion was from 
0 to 110 degrees.  At 110 degrees, there was tenderness.  
There was 1 + medial and lateral laxity.  The anterior drawer 
and Lachman's test was negative.  In repetitive motion, pain 
was noted in the last 10 degrees of extension.  There was no 
loss of motion, weakness, fatigability, or incoordination.  
The VA examiner described the problem as a painful left total 
knee replacement with limitations of walking and standing, 
but with excellent range of motion for a total knee 
replacement.



Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38C.F.R. § 4.71, Plate 
II.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Under Diagnostic Code 5055, a 100 percent schedular rating is 
assigned for one year, following a total knee replacement.  
At the termination of the total rating, the disability is 
rated on the residuals.  

Under Diagnostic Code 5055, the criteria for the next higher 
rating above 30 percent, that is, a 60 percent rating, are 
chronic residuals consisting of severe painful motion or 
weakness.  An intermediate rating between 30 and 60 percent 
may be assigned by analogy to Diagnostic Codes 5256 
(ankylosis), 5261 (limitation of extension), or 5262 
(impairment of the tibia and fibula).

Under Diagnostic Code 5256, the criteria for compensable 
rating, 30 percent, is favorable ankylosis in full extension 
or in slight flexion between 0 degrees and 10 degrees.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees.  The criterion for 
a 20 percent rating is extension limited to 15 degrees 

Under Diagnostic Code 5262, the criterion for a 40 percent 
rating is nonunion of the tibia and fibula with loose motion, 
requiring a brace.  The criterion for a 10 percent rating is 
malunion with slight knee or ankle disability. 

Analysis

Under Diagnostic Code 5055, the criteria for the next higher 
rating, 60 percent, are chronic residuals consisting of 
severe painful motion or weakness.  While the Veteran does 
have knee pain, severe painful motion or weakness has not 
been demonstrated on the three VA examinations or on the 
three private evaluations during the course of the appeal.  

As for an intermediate rating between 30 and 60 percent, 
there is no evidence of ankylosis (immobility of the joint) 
under Diagnostic Code 5256 or evidence of impairment of the 
tibia and fibula due to nonunion or malunion of the knee 
replacement under Diagnostic Code 5262. 

The record does show that the Veteran experiences persistent 
knee pain, which is clearly documented on the VA examinations 
and by the evaluations by a private physician.  The private 
physician explained that the Veteran is in a small category 
of patients who have a painful knee replacement although the 
implant was successful and stable.  On VA examination in 
October 2008, repetitive motion produced pain in the last 10 
degrees of extension.   

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  In this 
case, the Board finds that the Veteran has additional 
functional loss due pain, that is, repetitive motion produced 
pain in the last 10 degrees of extension, which is not 
encompassed in the minimum 30 percent rating under Diagnostic 
Code 5055, which is analogous to limitation of extension to 
10 degrees under Diagnostic Code 5261 and warrants an 
additional 10 percent rating.  The functional loss does not 
more nearly approximate limitation of extension to 15 degrees 
under Diagnostic Code 5261 for an additional rating higher 
than 10 percent. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.



If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
higher rating for additional or more severe symptoms, which 
have not been shown. For this reason, the disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 30 percent for residuals a left total 
knee replacement under Diagnostic Code 5055 is denied. 

An intermediate rate between 30 percent and 60 percent for 
residuals a left total knee replacement, that is, an 
additional 10 percent rating by analogy to Diagnostic Code 
5261, is granted, subject to the law and regulations that 
govern the award of monetary benefits. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


